Citation Nr: 1445881	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot disorders.

4.  Entitlement to service connection for bilateral ankle disorders.

5.  Entitlement to service connection for an inner ear disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over these claims was later transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in an August 2014 letter.  The letter noted that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to the hearing clarification letter, and as such, the Board will continue to adjudicate her appeals.

The Board previously remanded this matter for further development in February 2012.  Specifically, the Board requested additional actions be taken to obtain the Veteran's service treatment records from the Florida National Guard.  These requested actions were substantially completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to service connection for an inner ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin during or was otherwise caused by her active service.

2.  The Veteran's tinnitus did not begin during or was otherwise caused by her active service.

3.  The Veteran's current foot disorders did not begin during or was otherwise caused by her active service.

4.  The Veteran's ankle disorders did not begin during or was otherwise caused by her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).
2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral foot disorders have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for bilateral ankle disorders have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn below.
Bilateral Hearing Loss

The Veteran is seeking service connection for her bilateral hearing loss.  During her June 2011 hearing, the Veteran testified she was exposed to loud noises during her active service, including gunfire during basic training and engine noise from large trailers and airplanes.  Additionally, post-service medical records reflect the Veteran currently has bilateral hearing loss for which she wears hearing aids.  However, in order to establish service connection, the evidence must establish the Veteran's current bilateral hearing loss was caused by her active service.  As will be discussed, the evidence does not establish her current hearing loss began during, or was otherwise caused by, her active service.

In the available service treatment records, the Veteran's hearing acuity was only tested on one occasion, in conjunction with her separation from active service in September 1980.  The results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
--
20
LEFT
15
15
20
--
25

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Accordingly, the results from the Veteran's separation examination reflect some degree of hearing loss, but not a hearing loss disability for VA purposes.  However, available service treatment records do not reflect the Veteran made any complaint of hearing difficulties during active service.  Instead, in her September 1980 Report of Medical History, the Veteran specifically denied experiencing any hearing loss.  Accordingly, the Veteran's own contemporaneous lay statements provide evidence against her appeal.

Post-service medical records do not reflect the Veteran sought any treatment for hearing difficulties prior to June 2007.  Instead, during her June 2011 hearing the Veteran herself testified she did not experience loss of hearing during her active service, but instead her hearing "just got worse over the years."  Therefore, the Veteran's own lay statements suggest her hearing loss did not develop until years after her active service, providing additional probative evidence against her claim.

The available post-service medical records have been carefully reviewed and considered, but do not suggest the Veteran's currently diagnosed hearing loss either began during, or was otherwise caused by her active service.

Based on the foregoing, although the Veteran experienced some degree of hearing loss during active service, she did not experience a hearing loss disability for VA purposes during active service.  Additionally, the Veteran's own statements suggest her hearing difficulties did not begin until several years after her separation from active service.  Finally, the claims file does not include any medical evidence relating the Veteran's current hearing loss to her active service.  Therefore, her appeal is denied. 

Tinnitus

The Veteran is also seeking service connection for tinnitus.  Service treatment records were reviewed, and do not reflect the Veteran made any complaint of tinnitus or ringing in her ears during active service.  Additionally, post-service medical records do not reflect the Veteran has been diagnosed with tinnitus at any point during the period on appeal.

The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, during her June 2011 hearing the Veteran herself testified that she did not experience any ringing in her ears during active service, but instead "I didn't notice it until later."  The claims file does not include any other evidence suggesting the Veteran's self-described ringing in her ears either began during, or was otherwise caused by, her active service.

Based on the foregoing, the evidence, including the Veteran's lay statements, do not establish her self-described tinnitus either began during or was otherwise caused by active service.  Accordingly, her appeal is denied.

Bilateral Foot Disorder

The Veteran is also seeking service connection for a bilateral foot disability.  Post-service medical records reflect the Veteran currently has bilateral foot disorders, including plantar fasciitis, hallux valgus, and bunions.  She has been prescribed custom orthotics to treat these conditions.  However, the post-service medical records do not relate the Veteran's current bilateral feet disorder to her active service.

The available service treatment records do not reflect the Veteran sought any treatment for a foot disorder during active service.  However, during her June 2011 hearing, the Veteran testified that during boot camp she was treated for tendonitis, placed in soft casts, and assigned a temporary limited profile.  She attributed this disorder to wearing combat boots.  The Veteran is competent to report what comes to her through her senses, such as being treated for a foot disorder during active service and placed on a temporary profile.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran later testified that after basic training she did not experience any additional foot problems because she was no longer required to march.  Accordingly, although the Veteran's competent lay testimony reflects she was treated for a bilateral foot condition during active service, her own lay statements suggest her bilateral foot disorder was temporary, and was therefore not a chronic disability during active service.

Additionally, during her September 1980 separation examination the examiner indicated the Veteran's feet were normal, providing additional evidence her appeal.

The Board notes that in her September 1980 Report of Medical History accompanying her separation examination, the Veteran indicated she experienced foot trouble.  However, the reviewing physician indicated all the Veteran's problems, including her foot trouble, were minor and occurred in the past without residuals or were related to her pregnancy, a temporary condition.  Therefore, the physician's comments suggest that any in-service foot problems the Veteran experienced resolved, and were therefore not a chronic disability.

Based on all the foregoing, the evidence does not establish the Veteran's current diagnosed foot disabilities either began during, or were otherwise caused by, her active service.  Post-service medical records do not associate her current disabilities with her active service, and available evidence does not demonstrate the Veteran experienced any chronic foot disability which began during active service.  Instead, the evidence suggests the Veteran's temporary bilateral foot condition during basic training resolved prior to her separation from active service.  Accordingly, her appeal is denied.

Bilateral Ankle Disorders

Finally, the Veteran is seeking service connection for a bilateral ankle disorder, which she also asserted began while wearing combat boots during basic training.  However, as with her feet, the Veteran testified that she did not continue to have ankle problems after basic training as she was no longer marching.  At her September 1980 separation examination, the examiner noted her lower extremities were normal.  Additionally, in the accompanying Report of Medical History the Veteran indicated she had foot trouble, but did not indicate any separate ankle trouble.  Additionally, as discussed above, the reviewing physician opined all the Veteran's problems were minor and either resolved without residuals or were related to her pregnancy.  

Finally, post-service medical records do not establish the Veteran experienced any bilateral ankle disorder consistently since her separation from active service.  Instead, the earliest available medical record reflecting the Veteran sought any treatment for her ankles was from November 2006.  At that time, the Veteran complained of pain and swelling following a fall only one week earlier, and more than twenty years after her separation from active service.

Therefore, the evidence does not establish the Veteran experienced any chronic bilateral ankle disability that began during, or was otherwise caused by, her active service.  Accordingly, her appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have available service treatment records.  As discussed in Formal Findings dated December 2009 and July 2012, the VA was unable to obtain all the Veteran's service treatment records.  In September 2007, the National Personnel Records Center (NPRC) provided the available service medical records and indicated that any additional medical records were sent to the Florida Army National Guard.  However in August 2009 and March 2012, the Florida Army National Guard indicated no additional records were available for the Veteran.  

In a March 2012 written statement, the Veteran clarified, for the first time during the period on appeal, she never served in the Florida National Guard, but instead served in an Army Reserve unit in Panama City, Florida that no longer exited.  The Veteran could not remember the name, address, or phone number for her old unit.  Any available Army Reserve records would have been included in the NPRC's initial response, and without any additional identifying information regarding the reserve unit in question, further actions to request these records would be futile.  The duty to assist is not a one way street, and the Veteran must reasonably identify records in order for the VA to attempt to find them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, no further action by the VA is required to obtain these reservist records.

In that same March 2012 written statement, the Veteran also indicated that she served in an Alabama Army National Guard unit, for the first time during the period on appeal.  In May 2012, the Alabama Army National Guard provided the Veteran's Report of Separation, but indicated no additional records could be provided due to age.

Therefore, the VA has taken all steps to obtain the available National Guard and reservist records reasonably identified by the record, and no further actions are required.  Moreover, the Veteran has not indicated that any injury or disease occurred during these periods of service in the National Guard or Reserves which would support her appeals.  Therefore, any failure of the VA in fulfilling the duty to assist is harmless error.

The Veteran was also provided with a hearing by VLJ O'Brien in June 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to her service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or her representative in addition to those obtained upon remand.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any in-service injury or event, as discussed above.  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral foot disorders is denied.

Entitlement to service connection for bilateral ankle disorders is denied.



[CONTINUED ON NEXT PAGE]
REMAND

The Veteran is also seeking service connection for an inner ear disorder.  During her June 2011 hearing, the Veteran testified that she had some inner ear problems, including ear infections, during active service.  She also indicated these ear troubles on her September 1980 Report of Medical History.  Additionally, in 2007 she was diagnosed with several inner ear disorders, including cholesteatoma in her right ear.  The medical professionals noted the Veteran had a history of chronic otitis media and other ear problems.  Accordingly, there is some suggestion of an in-service injury, a chronic disorder, and a current disability.  Therefore, the elements of McLendon have been met, and remand for a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1)  Schedule the Veteran for an examination to evaluate the etiology of her current inner and middle ear problems.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including the Veteran's in-service September 1980 Report of Medical History indicating ear trouble, the examiner should answer the following questions:

a)  Does the Veteran have a current inner or middle ear disorder, to include Meniere's, recurrent otitis media, and/or cholesteatoma?  Specifically identify 
each disorder.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current ear disorder began during, or was otherwise caused by, her active service?

2)  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


